—Order, Supreme Court, New York County (Charles Ramos, J.), entered June 29, 1999, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Plaintiff’s reliance on documents expressly described as proposals for review, generated in response to disagreements between the parties over prior proposals, was insufficient to raise an issue of fact as to the existence of the alleged oral contract (see, Donaldson Acoustics Co. v NAB Constr. Corp., *654273 AD2d 192, 193). In any event, taking into consideration the various relevant factors (see, Adjustrite Sys. v GAB Bus. Servs., 145 F3d 543, 549-551), including most notably the complexity and duration of the alleged agreement, we conclude that it was the parties’ intention not to be bound in the absence of a written contract. In any event, the grant of summary judgment dismissing the complaint was proper for the additional reason that the alleged oral agreement would have been void under the Statute of Frauds. Concur — Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ.